DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “a weight comprising a relatively heavier material than the main body and provided in a position biased toward the end portion” in line 4.  The claim terminology implies that the material of construction of the weight is different from that of the body. Further to that the term heavier is relative and the Specification fails to provide additional details (e.g. exactly how much more heavier). Since it is also not disclosed as to what the material of construction of the main body is, the weight portion having a relatively heavier 
Claim 9 recites the limitation “a lower end portion of the lifter, opposite to the upper end portion of the mover, is thicker than the upper end portion of the mover.” in line 6. Firstly, the phrase thicker is relative and secondly it is unclear if the thickness in this context meant length or width or height dimensions of the end portions. Since it is not clear from the specification/diagrams, what exact dimensions are being compared, the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-9 and 11-13, are rejected under 35 U.S.C. 103 as being unpatentable over Hodgell et al. (US20180112342A1) in view of Jeon et al. (KR100562549B1).
Regarding claim 1, 4 and 11, via Fig. 1 Hodgell teaches a washing machine 10  that is  front loading  [0014] and further comprising  a housing (cabinet 18, [0017]) comprising a door 24, in a front of the housing, that opens and closes [0020]; a washing tub (drum 12) rotatably supported inside the housing (cabinet 18) [0018] and shaped like a cylinder opened toward the door so that laundry is loadable in the washing tub when the door is opened [0020] Fig.1, a plurality of lifters 50 arranged at predetermined intervals along a spinning direction of the washing tub (drum 12) on an inner circumferential surface of the drum 12 [0022]
Hodgell et al. does not explicitly teach that each lifter of the plurality of lifters includes an end portion extended toward a spinning axis of the washing tub, wherein at least one lifter of the plurality of lifters is provided to alternate between a first state in which the lifter has a first height from the inner circumferential surface in a first section within a spinning section of the washing tub and a second state in which the lifter has a second height higher than the first height from the inner circumferential surface in a second section within the spinning section of the washing tub; wherein each lifter of the at least one lifter comprises: a supporter fastened to the inner circumferential surface of the washing tub; and a mover provided with the end portion of the lifter, and movably coupled to the supporter to alternate the lifter between the first state and the second state; washing apparatus further comprising: at least one driver to move the mover of each lifter of the at least one lifter, and a controller controlling the at least one driver to move the mover of each lifter of the at least one lifter to alternate each lifter of the at least one lifter between the first state and the second state.  

    PNG
    media_image1.png
    720
    846
    media_image1.png
    Greyscale
Jeon et al.  via annotated Fig. 3, teaches a drum lift washing machine (front-loading), a plurality of lifters (drum lifts) arranged at predetermined intervals (L1,L2,L3) along a spinning direction of the washing tub 20 on an inner circumferential surface of the washing tub (pg. 4 ln 18-20), and each lifter of the plurality of lifters includes an end portion extended toward a spinning axis (located at A) of the washing tub 20, wherein at least one lifter of the plurality of lifters is provided to alternate between a first state (as shown in position L1) in which the lifter has a first height (h1) from the inner circumferential surface in a first section within a spinning section of the washing tub and a second state in which the lifter has a second height (h3) higher than the first height from the inner circumferential surface in a second section within the spinning section of the washing tub;  each lifter (drum lift) of the at least one lifter comprises: a supporter (body 40) fastened to the inner circumferential surface of the washing tub 20 (pg.5 ln 33-35); and a mover provided with the end portion of the lifter, and movably coupled to the supporter to alternate the lifter between the first state (position L1) and the second state (position L2); a one driver (driving member 32) to move the mover of each lifter of the at least one lifter, and a controller (regulating member 30) controlling the at least one driver to move the mover of each lifter of the at least one lifter to alternate each lifter of the at least one 
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the lifter of Hodgell with that of Jeon all in order to achieve the predictable result of improving the washing power and efficiency of the laundry due to the laundry falling effect and the adjustable height protruding design of the lifter (pg. 7 ln 17-21).
Regarding claims 2-3, 6-8, 12-13, the combination of Hodgell and Jeon teaches the laundry-washing apparatus above. Jeon further teaches that
the first section and the second section are symmetrical to each other with respect to the spinning axis A of the washing tub 20 (annotated Fig. 3, Jeon et al.);
the second section starts before a lifter (drum lift) reaches a highest position in a gravity direction (P1), and the first section starts before the at least one lifter reaches a lowest position in the gravity direction (P2);

    PNG
    media_image2.png
    126
    178
    media_image2.png
    Greyscale
the supporter (body 40) comprises a hole (operation hole 42) therein, and the mover is movable as inserted in the hole of the supporter;
a lateral side of the hole is formed with a plurality of guides spaced apart from each other and guiding the mover to move while being in contact with an outer surface of the mover (see figure to right); 
a distance between the two guides facing each other to form the hole (diameter of operating hole 42)  is smaller than a width of a lower end portion of the mover (as seen in annotated Fig.3);
the diameter of the washing tub 20 is seen to be between 3x to 4x of second height (h3) i.e. the second height (h3) is 25% to 33% of a diameter of the washing tub 20; the second height (h3) is apparently twice the first height (h1).

    PNG
    media_image3.png
    96
    141
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    86
    90
    media_image4.png
    Greyscale
Regarding claim 9, the combination of Hodgell and Jeon teaches the laundry-washing apparatus above. Jeon further teaches from the annotated Fig. 3, that the upper end portion of the lifter (also see figure to the right) corresponds to an upper end portion of the mover, and a lower end portion of the lifter (also see figure to the left), opposite to the upper end portion of the mover, is thicker than the upper end portion of the mover.   
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hodgell et al. (US20180112342A1) in view of Jeon et al. (KR100562549B1) and further in view of Lee et al. (KR 20050044157 A)
Regarding claim 10, the combination of Hodgell and Jeon teaches the laundry-washing apparatus above. Jeon further teaches that each lifter of the at least one lifter further comprises a shock reduction member (roller 60) provided at a side opposite to the end portion of the mover in order to reduce the wear and noise caused by friction (pg.5 ln 38-45). 
The combination of Hodgell and Jeon does not explicitly teach that the shock reduction member (roller 60) included or is made of an elastic material. 
Lee et al teaches a laundry machine with a roller 70 to elastically support a drying cylinder/bin 20 made (pg. 3 para 5) via an elastic portion 72 to absorb shock transmitted from the drying cylinder 20 (pg. 3 para 9, Fig. 4). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the roller of the lifter of Hodgell and Jeon to include an elastic material/portion as taught by Lee et al. all in order to achieve the predictable result of improved shock absorption with the shock/friction generated because of the dynamically moving parts of the lifter. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711


/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711